EXHIBIT 10.50
EXHIBIT A


PACIFIC ENERGY DEVELOPMENT CORP.
SUBSCRIPTION AGREEMENT


Series A Convertible Preferred Stock at $0.75 per Share
 
 

Date:  ________ __, 2012 
Full Subscription Commitment1: $___________

 
1.   Subscription:


(a) The undersigned (individually and/or collectively, the “Participant”) hereby
applies to purchase restricted Series A Convertible Preferred Stock (the “Series
A Preferred” or the “Shares”) of Pacific Energy Development Corp., a Nevada
corporation (the “Company”), in accordance with the terms and conditions of (1)
this Subscription Agreement (the “Subscription”), which is attached as Exhibit A
to the Company’s Confidential Private Placement Memorandum, ”), dated October
14, 2011, as supplemented to date (as supplemented, the “Memorandum”); (2) the
Company’s Articles of Incorporation (the “Articles”), which are attached to the
Memorandum as Exhibit B; and (3) the Amended and Restated Articles of
Incorporation (“Amended Articles”), which are attached to the Memorandum as
Exhibit C.


(b) Before this Subscription is considered, the Participant must complete,
execute and deliver to the Company or its placement agents (the “Placement
Agents”) the following:


(i) This Subscription;

(ii) The Certificate of Accredited Investor Status, attached hereto as Exhibit
D, or, if and as applicable, the Certificate of Non U.S. Investor Status,
attached hereto as Exhibit E, and


(iii) The Participant’s check in the amount of $________ in exchange for
________ Shares purchased, or wire transfer sent according to the Company’s or
the Placement Agent’s instructions:


(c) This Subscription is irrevocable by the Participant.


(d) This Subscription is not transferable or assignable by the Participant.


(e) This Subscription may be rejected in whole or in part by the Company in its
sole discretion prior to the Closing Date (as defined in Section 1(g) hereof),
regardless of whether Participant’s funds have theretofore been deposited by the
Company).  Participant’s execution and delivery of this Subscription will not
constitute an agreement between the undersigned and the Company until this
Agreement has been accepted and executed by the Company.  In the event this
Subscription is rejected by the Company, all funds and documents tendered by the
Participant shall be returned and the parties' obligations hereunder, shall
terminate.


(f) The Company’s Placement Agents, and/or other advisors, placement agents,
broker dealers and/or finders, will be paid commissions, fees and other
consideration by the Company equal to:  (i) Eight Percent (8%) of Participant’s
investment amount with respect to investments originated by the Placement Agents
in this Offering; (ii) up to Two Percent (2%) of the total investment amount
originated by the Placement Agents in this Offering as a non-allocated expense
reimbursement; (iii) a warrant to purchase shares of Series A Preferred of the
Company equal to Ten Percent (10%) of the total shares of Series A Preferred
purchased by Participants introduced by Placement Agents, at an exercise price
equal to $0.75 per Share; and (iv) shares of Series A Preferred of the Company
equal to an aggregate of Two Percent (2%) of the total Shares purchased by
investors introduced by Placement Agents.
 
______________
1 Subject to cutback by the Company in the event of oversubscription of the
Offering as set forth in Section 1(g).
 

    Subscription Agreement Participant’s Initials  1 Pacific Energy Development
Corp.

 
 

--------------------------------------------------------------------------------

 


(g) This Offering, as defined in the Memorandum, is scheduled to close no later
than September 30, 2012 at 5:00 p.m. Pacific Standard Time, or the consummation
of a “going public” transaction ( see “EXTENSION OF OFFERING” in PPM
Supplement) (the “Closing Date”).  The target Offering is for up to 13,333,334
Shares of Series A Preferred (subject to an additional over-allotment of
2,666,667 additional Shares of Series A Preferred).  The initial closing of this
Offering will be for a minimum of 2,666,667 Shares of Series A Preferred raising
at least $2,000,000.25, the Company may accept any investment amounts from
investors, and the Company may have multiple closings of this Offering.


(h) Participant hereby agrees not to, and will cause its affiliates not to,
enter into any “put equivalent position” as such term is defined in Rule 16a-1
under the Securities Exchange Act of 1934, as amended, or short sale position
with respect to the Series A Preferred.


2.   Representations by Participant.  In consideration of the Company’s
acceptance of the Subscription, Participant makes the following representations
and warranties to the Company and to its principals, jointly and severally,
which warranties and representations shall survive any acceptance of the
Subscription by the Company:


(a) Prior to the time of purchase of any Shares, Participant received a copy of
the Memorandum, the Articles, and the Amended Articles.  Participant has
reviewed the Memorandum, the Articles, and the Amended Articles, and Participant
has had the opportunity to ask questions and receive any additional information
from persons acting on behalf of the Company to verify Participant’s
understanding of the terms thereof and of the Company’s business and status
thereof.  Participant acknowledges that no officer, director, broker-dealer,
placement agent, finder or other person affiliated with the Company has given
Participant any information or made any representations, oral or written, other
than as provided in the Memorandum, the Articles, and the Amended Articles, on
which Participant has relied upon in deciding to invest in the Shares, including
without limitation, any information with respect to future acquisitions, mergers
or operations of the Company or the economic returns which may accrue as a
result of the purchase of the Shares.


(b) Participant acknowledges that Participant has not seen, received, been
presented with, or been solicited by any leaflet, public promotional meeting,
newspaper or magazine article or advertisement, radio or television
advertisement, or any other form of advertising or general solicitation with
respect to the Shares.


(c) The Shares are being purchased for Participant’s own account for long-term
investment and not with a view to immediately resale the Shares.  No other
person or entity will have any direct or indirect beneficial interest in, or
right to, the Shares.


(d) Participant acknowledges that the Shares have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), or qualified under
the California Securities Law, or any other applicable blue sky laws, in
reliance, in part, on Participant’s representations, warranties and agreements
made herein.
 

    Subscription Agreement Participant’s Initials  2 Pacific Energy Development
Corp.

 
 

--------------------------------------------------------------------------------

 


(e) Other than the rights specifically set forth in this Subscription and the
Amended Articles, Participant represents, warrants and agrees that the Company
and the officers of the Company (the “Company’s Officers”) are under no
obligation to register or qualify the Shares under the Securities Act or under
any state securities law, or to assist the undersigned in complying with any
exemption from registration and qualification.


(f) Participant represents that Participant meets the criteria for participation
because: (i) Participant has a pre-existing personal or business relationship
with the Company or one or more of its partners, officers, directors or
controlling persons; or (ii) by reason of Participant’s business or financial
experience, or by reason of the business or financial experience of its
financial advisors who are unaffiliated with, and are not compensated, directly
or indirectly, by the Company or any affiliate or selling agent of the Company,
Participant is capable of evaluating the risk and merits of an investment in the
Shares and of protecting its own interests;


(g) Participant represents that Participant is either:  (i) an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act and Participant has executed the Certificate of Accredited Investor Status,
attached hereto as Exhibit D; or (ii) a non-U.S. Person for purposes of
compliance with Regulation S promulgated under the Securities Act, and has
executed the Certificate of Non U.S. Investor Status, attached hereto as Exhibit
E


(h) Participant understands that the Shares are illiquid, and until registered
with the Securities Exchange Commission, or an exemption from registration
becomes available, cannot be readily sold as there will not be a public market
for them, and that Participant may not be able to sell or dispose of the Shares,
or to utilize the Shares as collateral for a loan.  Participant must not
purchase the Shares unless Participant has liquid assets sufficient to assure
Participant that such purchase will cause it no undue financial difficulties,
and that Participant can still provide for current and possible personal
contingencies, and that the commitment herein for the Shares, combined with
other investments of Participant, is reasonable in relation to its net worth.


(i) Participant understands that the right to transfer the Shares will be
restricted unless the transfer is not in violation of the Securities Act, the
California Securities Law, and any other applicable state securities laws
(including investment suitability standards), that the Company will not consent
to a transfer of the Shares unless the transferee represents that such
transferee meets the financial suitability standards required of an initial
participant, and that the Company has the right, in its absolute discretion, to
refuse to consent to such transfer.


(j) Participant has been advised to consult with its own attorney or attorneys
regarding all legal matters concerning an investment in the Company and the tax
consequences of purchasing the Shares, and have done so, to the extent
Participant considers necessary.


(k) Participant acknowledges that the tax consequences of investing in the
Company will depend on particular circumstances, and neither the Company, the
Company’s officers, any other investors, nor the partners, shareholders,
members, directors, agents, officers, directors, employees, affiliates or
consultants of any of them, will be responsible or liable for the tax
consequences to Participant of an investment in the Company.  Participant will
look solely to and rely upon its own advisers with respect to the tax
consequences of this investment
 

  3 Subscription Agreement Participant’s Initials    Pacific Energy Development
Corp.

 
 

--------------------------------------------------------------------------------

 


(l) All information which Participant has provided to the Company concerning
Participant, its financial position and its knowledge of financial and business
matters, and any information found in the Certificate of Accredited Investor
Status, is truthful, accurate, correct, and complete as of the date set forth
herein.


(l)           Each certificate or instrument representing securities issuable
pursuant to this Agreement will be endorsed with the following legend:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.


3.             Representations and Warranties by the Company.  The Company
represents and warrants that:


(a) Due Formation.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  The Company is duly qualified as
a foreign entity to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the business, operations
or financial condition of the Company.


(b) Outstanding Stock.  All issued and outstanding capital stock of the Company
has been duly authorized and validly issued and are fully paid and
non-assessable.


(c) Authority; Enforceability.  This Subscription, the Articles, and the Amended
Articles  delivered together with this Subscription or in connection herewith
have been duly authorized, executed, and delivered by the Company and are valid
and binding agreements, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity; and the Company has full
corporate power and authority necessary to enter into this Subscription, the
Articles, and the Amended Articles, and to perform its obligations hereunder and
under all other agreements entered into by the Company relating hereto.


(d) No General Solicitation.  Neither the Company, nor any of its affiliates,
nor to its knowledge, any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Shares.


(e) Subsidiaries.  Except as disclosed in the Memorandum, the Company does not
currently own or control, directly or indirectly, any interest in any other
corporation, association, or other business entity, and the Company is not a
participant in any joint venture, partnership or similar arrangement.
 

  4 Subscription Agreement Participant’s Initials    Pacific Energy Development
Corp.

 
 

--------------------------------------------------------------------------------

 


(f) Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Subscription, except for filings pursuant to Section 25102(f) of the
California Corporate Securities Law of 1968, as amended, and the rules
thereunder, other applicable state securities laws and Regulation D of the
Securities Act.


(g) Litigation.  There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company or any
of its subsidiaries that questions the validity of this Subscription or the
right of the Company to enter into it, or to consummate the transactions
contemplated hereby or thereby, or that might result, either individually or in
the aggregate, in any material adverse changes in the assets, condition or
affairs of the Company, financially or otherwise, or any change in the current
equity ownership of the Company, nor is the Company aware that there is any
basis for the foregoing.  Neither the Company nor any of its subsidiaries is a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality.  There is no
action, suit, proceeding or investigation by the Company or any of its
subsidiaries currently pending or which the Company or any of its subsidiaries
intends to initiate.  The foregoing includes, without limitation, actions,
suits, proceedings or investigations pending or threatened in writing (or any
basis therefor known to the Company) involving the prior employment of any of
the Company’s employees, their use in connection with the Company’s business, or
any information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.


(h) Compliance with Other Instruments.


(i) The Company is not in violation or default of any provisions of its Restated
Articles or Bylaws or of any instrument, judgment, order, writ, decree or
contract to which it is a party or by which it is bound or, to its knowledge, of
any provision of federal or state statute, rule or regulation applicable to the
Company.  The execution, delivery and performance of this Subscription and the
consummation of the transactions contemplated hereby will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event which results
in the creation of any lien, charge or encumbrance upon any assets of the
Company.


(ii) To its knowledge, the Company has avoided every condition, and has not
performed any act, the occurrence of which would result in the Company’s loss of
any right granted under any license, distribution agreement or other agreement.


(i) Tax Returns and Payments.  The Company has filed all tax returns and reports
as required by law.  These returns and reports are true and correct in all
material respects.  The Company has paid all taxes and other assessments due.


(j) Permits.  The Company and each of its subsidiaries has all franchises,
permits, licenses and any similar authority necessary for the conduct of its
business, the lack of which could materially and adversely affect the business,
properties, prospects, or financial condition of the Company.  The Company is
not in default in any material respect under any of such franchises, permits,
licenses or other similar authority.
 

  5 Subscription Agreement Participant’s Initials    Pacific Energy Development
Corp.

 
 

--------------------------------------------------------------------------------

 


4.   Agreement to Indemnify Company.  Participant hereby agrees to indemnify and
hold harmless the Company, its principals, the Company’s officers, directors,
attorneys, and agents, from any and all damages, costs and expenses (including
actual attorneys’ fees) which they may incur: (i) by reason of Participant’s
failure to fulfill any of the terms and conditions of this Subscription; (ii) by
reason of Participant’s breach of any of representations, warranties or
agreements contained herein (including the Certificate of Accredited Investor
Status); or (iii) with respect to any and all claims made by or involving any
person, other than Participant personally, claiming any interest, right, title,
power, or authority in respect to the Shares, except to the extent such claims
arise as a result of the gross negligence or willful misconduct of the Company,
its principals, the Company’s officers, directors, attorneys, or
agents.  Participant further agrees and acknowledges that these indemnifications
shall survive any sale or transfer, or attempted sale or transfer, of any
portion of the Shares.


5.   Subscription Binding on Heirs, etc.  This Subscription, upon acceptance by
the Company, shall be binding upon the heirs, executors, administrators,
successors and assigns of the Participant.  If the undersigned is more than one
person, the obligations of the undersigned shall be joint and several and the
representations and warranties shall be deemed to be made by and be binding on
each such person and his or her heirs, executors, administrators, successors,
and assigns.


6.   Execution Authorized.  If this Subscription is executed on behalf of a
corporation, partnership, trust or other entity, the undersigned has been duly
authorized and empowered to legally represent such entity and to execute this
Subscription and all other instruments in connection with the Shares and the
signature of the person is binding upon such entity.


7.   Adoption of Terms and Provisions.  The Participant hereby adopts, accepts
and agrees to be bound by all the terms and provisions hereof.


8.   Governing Law.  This Subscription shall be construed in accordance with the
laws of the State of California.


9.   Dispute Resolution. In the event of any dispute arising out of or relating
to this Subscription, then such dispute shall be submitted to binding
arbitration (as defined under the California Arbitration Act) with the San
Francisco branch of the American Arbitration Association (“AAA”) to be governed
by AAA’s Commercial Rules of Arbitration (the “AAA Rules”) and heard before one
arbitrator.  The parties shall attempt to mutually select the arbitrator.  In
the event they are unable to mutually agree, the arbitrator shall be selected by
the procedures prescribed by the AAA Rules.  Notwithstanding anything in the AAA
Rules to the contrary, discovery shall be limited exclusively to the mutual
production of documents, and written submissions to the arbitrator shall be
limited to one brief from each party and one responsive brief from each party.
 

  6 Subscription Agreement Participant’s Initials    Pacific Energy Development
Corp.

 
 

--------------------------------------------------------------------------------

 


10.   Investor Information: (This must be consistent with the form of ownership
selected below and the information provided in the Certificate of Accredited
Investor Status (Exhibit A, included herewith.)
 
Name (please
print):____________________________________________________________________________

If entity named
above, By: _______________________________________________________________________
Its:  _______________________________________________________________________

Social Security or Taxpayer I.D.
Number:_____________________________________________________________
 
Business Address (including zip
code): _____________________________________________________________

Business
Phone:_______________________________________________________________________________

Residence Address (including zip
code):_____________________________________________________________


Email
Address:________________________________________________________________________________

Residence
Phone:______________________________________________________________________________
 
All communications to be sent
to:__________________________________________________________________
 
_______ Business or ________ Residence Address  ________ Email
______________________________________



  7 Subscription Agreement Participant’s Initials    Pacific Energy Development
Corp.

 
 

--------------------------------------------------------------------------------

 
 
Please indicate below the form in which you will hold title to your interest in
the Shares.  PLEASE CONSIDER CAREFULLY.  ONCE YOUR SUBSCRIPTION IS ACCEPTED, A
CHANGE IN THE FORM OF TITLE CONSTITUTES A TRANSFER OF THE INTEREST IN THE SHARES
AND MAY THEREFORE BE RESTRICTED BY THE TERMS OF THIS SUBSCRIPTION, AND MAY
RESULT IN ADDITIONAL COSTS TO YOU.  Participants should seek the advice of their
attorneys in deciding in which of the forms they should take ownership of the
interest in the Shares, because different forms of ownership can have varying
gift tax, estate tax, income tax, and other consequences, depending on the state
of the inves­tor's domicile and his or her particular personal circumstances.
 
_______INDIVIDUAL OWNERSHIP (one signature required)
 
_______JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON
(both or all parties must sign)


_______COMMUNITY PROPERTY (one signature required if interest held in one name,
i.e., managing spouse; two signatures required if interest held in both names)
 
_______TENANTS IN COMMON (both or all parties must sign)


_______GENERAL PARTNERSHIP (fill out all documents in the name of the
PARTNERSHIP, by a PARTNER authorized to sign)


_______LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER authorized to sign)


_______LIMITED LIABILITY COMPANY (fill out all documents in the name of the
LIMITED LIABILITY COMPANY, by a member authorized to sign)


_______CORPORATION (fill out all documents in the name of the CORPORATION, by
the President or other officer authorized to sign)


_______TRUST (fill out all documents in the name of the TRUST, by the Trustee,
and include a copy of the instrument creating the trust and any other documents
necessary to show the investment by the Trustee is authorized.  The date of the
trust must appear on the Notarial where indicated.)
 

  8 Subscription Agreement Participant’s Initials    Pacific Energy Development
Corp.

 
 

--------------------------------------------------------------------------------

 


Subject to acceptance by the Company, the undersigned has completed this
Subscription Agreement to evidence his/her subscription for participation in the
Shares of the Company, this _______ day of _____, 2012.
 

 
PARTICIPANT
                     
(Signature)
   
By:
      Its:     

 
The Company has accepted this subscription this _____ day of ______________.
 

 
“COMPANY”
         
PACIFIC ENERGY DEVELOPMENT CORP.,
   
a Nevada corporation
           
By:
       
Frank C. Ingriselli
     
Chief Executive Officer
   
Address for notice:
   
Pacific Energy Development Corp.
   
4125 Blackhawk Plaza Circle, Suite 201A
   
Danville, California 94506
   
Attn: Corporate Counsel
 

 

  9 Subscription Agreement Participant’s Initials    Pacific Energy Development
Corp.

 
 

--------------------------------------------------------------------------------

 
 
Exhibit D


CERTIFICATE OF ACCREDITED INVESTOR STATUS
 
Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).  The undersigned has
initialed the box below indicating the basis on which he is representing his
status as an “accredited investor”:
 
_______ a bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Securities Exchange Act”); an insurance
company as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, and such plan has total assets in excess of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;
 
_______ a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;
 
_______ an organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;
 
_______ a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds $1,000,000 (excluding
the value of the undersigned’s primary residence);
 
_______ a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with the undersigned’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
_______ a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment;
 
_______ an entity in which all of the equity holders are “accredited investors”
by virtue of their meeting one or more of the above standards; or
 
_______ an individual who is a director or executive officer of Pacific Energy
Development Corp.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of __________, 2012.
 

      Name of Participant

 

  10 Subscription Agreement Participant’s Initials    Pacific Energy Development
Corp.

 
 

--------------------------------------------------------------------------------

 
 
Exhibit E


CERTIFICATE OF NON U.S. INVESTOR STATUS


This Certificate of Non U.S. Investor Status (“Certificate”) is being delivered
pursuant to that certain Subscription Agreement to which this Certificate is
attached, by and between Pacific Energy Development Corp. (the “Company”) and
the undersigned. Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to them in the Subscription Agreement.
 
NON-U.S. PERSON CERTIFICATION
 
If you are NOT a U.S. Person, you must complete and sign the following
certification (please see the next page for the definition of “U.S. person”):
 
The undersigned hereby represents and warrants to the Company that he, she or it
is not acquiring the Shares for the account or benefit of any “U.S. person”
(within the meaning of Regulation S under the Securities Act of 1933, as
amended) and that, as of the date hereof, he, she or it is not a “U.S. person.”
 
Dated: _______________



           
Print Name
            By:          Signature             Title:         
(required for any stockholder that is a corporation, partnership, trust or other
entity)
 

 
IF YOU ARE A U.S. PERSON AND ARE THEREFORE UNABLE TO SIGN THIS CERTIFICATION,
YOU MUST COMPLETE AND SIGN THE CERTIFICATE OF ACCREDITED INVESTOR STATUS FOR
U.S. PERSONS ATTACHED AS EXHIBIT D TO THE SUBSCRIPTION AGREEMENT.
 

  11 Subscription Agreement Participant’s Initials    Pacific Energy Development
Corp.

 
 

--------------------------------------------------------------------------------

 
 
DEFINITION OF “U.S PERSON”
 
“U.S. person” means:
 
(1) Any natural person resident in the United States;
 
(2) Any partnership or corporation organized or incorporated under the laws of
the United States;
 
(3) Any estate of which any executor or administrator is a U.S. person;
 
(4) Any trust of which any trustee is a U.S. person;
 
(5) Any agency or branch of a foreign entity located in the United States;
 
(6) Any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;
 
(7) Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; or
 
(8) Any partnership or corporation if: (i) organized or incorporated under the
laws of any foreign jurisdiction; and (ii) formed by a U.S. person principally
for the purpose of investing in securities not registered under the Act, unless
it is organized or incorporated, and owned, by “accredited investors”2 who are
not natural persons, estates or trusts.3
 
______________
2 See the attached “Certificate of Accredited Investor” for the definition of
“accredited investor.”
 
3 For further clarification, the following are not deemed to be “U.S. persons”
under Regulation S of the Act: (i) Any discretionary account or similar account
(other than an estate or trust) held for the benefit or account of a non-U.S.
person by a dealer or other professional fiduciary organized, incorporated, or
(if an individual) resident in the United States; (ii) Any estate of which any
professional fiduciary acting as executor or administrator is a U.S. person if:
(A) An executor or administrator of the estate who is not a U.S. person has sole
or shared investment discretion with respect to the assets of the estate; and
(B) The estate is governed by foreign law; (iii) Any trust of which any
professional fiduciary acting as trustee is a U.S. person, if a trustee who is
not a U.S. person has sole or shared investment discretion with respect to the
trust assets, and no beneficiary of the trust (and no settlor if the trust is
revocable) is a U.S. person; (iv) An employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country; (v) Any agency
or branch of a U.S. person located outside the United States if: (A) The agency
or branch operates for valid business reasons; and (B) The agency or branch is
engaged in the business of insurance or banking and is subject to substantive
insurance or banking regulation, respectively, in the jurisdiction where
located; and (vi) The International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, and their
agencies, affiliates and pension plans, and any other similar international
organizations, their agencies, affiliates and pension plans.
 
 

  12 Subscription Agreement Participant’s Initials    Pacific Energy Development
Corp.

--------------------------------------------------------------------------------